Citation Nr: 0836580	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-05 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with degenerative changes.  

(The issue of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at North Georgia 
Radiology on February 2, 2008 is the subject of a separate 
appellate decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
February 1972, and from November 1973 to February 1975.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2004 rating decision in which the RO in St. 
Petersburg, Florida continued a 20 percent rating for 
lumbosacral strain with degenerative changes, and continued 
10 percent ratings for Achilles tendinitis in both the right 
and left ankles.  In June 2004, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in January 2006, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in February 2006.  However, in his substantive appeal, the 
veteran indicated that he was only appealing the issue of 
entitlement to a rating in excess of 20 percent for 
lumbosacral strain with degenerative changes.  

During the pendency of the appeal, the veteran's claims file 
was transferred to the jurisdiction of the RO in Atlanta, 
Georgia, which has certified the case for appellate review.  

In August 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the veteran 
requested, and the undersigned granted, a 30-day abeyance 
period for submission of additional evidence in support of 
the claim.  To date, no additional evidence has been 
received.  

The Board notes that the claims file reflects that the 
veteran was previously represented by the Disabled American 
Veterans (DAV).  In February 2006, the veteran file a VA Form 
21-22, Appointment of Veterans Service Organization as 
Claimant's Representative, appointing the American Legion as 
his representative. The Board recognizes the change in 
representation.

For the reasons expressed below, this matter on appeal is 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.  

As a final preliminary matter, the Board notes that, in a 
September 2004 statement, the veteran appears to raise a 
claim for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
In addition, during the August 2008 hearing, the veteran 
asserted that his service-connected disability of the lumbar 
spine had caused depression.  As the RO has not adjudicated 
the claim of entitlement to a TDIU, or a claim for service 
connection for depression as secondary to service-connected 
lumbosacral strain with degenerative changes, these matters 
are not properly before the Board; hence, they are referred 
to the RO for appropriate action.  


REMAND

The Board's review of the claims file reveals that further RO 
action on this claim on appeal is warranted.  

The Board notes, initially, that the veteran last underwent 
VA evaluation for his service-connected lumbosacral strain 
with degenerative changes in March 2004.  On examination, 
there were no complaints of radiating pain on movement and 
muscle spasm was absent.  Posture and gait were within normal 
limits and the veteran did not require an assistive device 
for ambulation.  There was no tenderness on examination and 
straight leg raising was positive bilaterally.  Range of 
motion testing revealed flexion to 45 degrees, extension to 
10 degrees, lateral flexion to 20 degrees, bilaterally, and 
rotation to 15 degrees, bilaterally.  The examiner noted that 
range of motion was additionally limited by pain, and pain 
and lack of endurance had the major functional impact.  The 
examiner added that there was no ankylosis of the spine or 
signs of intervertebral disc syndrome.  Peripheral nerve 
examination was within normal limits and neurological 
examination of the lower extremities revealed motor and 
sensory function within normal limits.  There was no change 
in the established diagnosis of lumbosacral strain with 
degenerative changes.    

In his February 2006 substantive appeal, the veteran asserted 
that the March 2004 VA examination was inadequate because he 
suffered severe pain during the straight leg raising portion 
of the examination, the examiner stated that his posture was 
normal, while the veteran indicated that he had not walked 
with a normal gait since 2001, and no goniometer was used.  
Although the veteran indicated that no neurological 
examination was given, the report of the March 2004 VA 
examination does include neurological findings.  

During the August 2008 hearing, the veteran stated that he 
used a cane, forearm crutches, and a back brace for his 
condition, and there were times when he had to use a 
wheelchair because of his back pain.  He added that he often 
was unable to sit or walk for periods of time.  He indicated 
that he could not do any type of bending or flexing without 
pain, and reported that he was in continuous pain.  The 
veteran stated that his back condition had worsened since the 
March 2004 VA examination.  The veteran indicated his 
willingness to report to a VA examination, if necessary.  

To ensure that the record reflects the current severity of 
the veteran's service-connected lumbosacral strain with 
degenerative changes, the Board finds that more 
contemporaneous medical findings, responsive to the pertinent 
rating criteria, are needed to properly evaluate this 
disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has 
a duty to provide the veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered contemporaneous).  

The Board notes also that, while the March 2004 VA examiner 
stated that there were no signs of intervertebral disc 
syndrome, a May 2001 X-ray of the lumbar spine revealed mild 
narrowing of L4-L5 and L5-S1 interspaces, consistent with 
degenerative disc disease at these levels.  The diagnosis on 
VA examination in May 2001, based on these X-ray findings, 
was lumbar disc disease.  As such, the examiner should opine 
whether current disc disease represents a progression of the 
service connected disability, and, if so, he or she should 
render findings responsive to the criteria for rating disc 
disease (intervertebral disc syndrome (IVDS)).

Accordingly, the RO should arrange for the veteran to undergo 
VA neurological and orthopedic examinations, by appropriate 
physicians, at a VA medical facility.  The veteran is hereby 
advised that failure to report for any scheduled VA 
examination(s), without good cause, shall result in denial of 
the claim for increase.  See 38 C.F.R. § 3.655(b).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination(s), the RO must obtain and associate 
with the claims file any copy(ies) of notice(s) of the date 
and time of the examination(s) sent to the veteran by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examinations, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  In his June 
2004 NOD, the veteran stated that he was receiving nerve 
blockers for the sciatic nerves at the Nashville VA Medical 
Center (VAMC) pain clinic, and that the physical therapist at 
the Murfreesboro VAMC had instructed him to use a cane to 
help combat radiating pain when he moved around.  During the 
August 2008 hearing, the veteran stated that he received 
treatment from his primary care physician in Chattanooga 
every six months and that he received epidural injections in 
the lower lumbar area three or four times a year.  While 
records of treatment from the Chattanooga Outpatient Clinic 
(OPC) (dated from July 1976 to April 2001), and from the 
Atlanta VAMC (dated in March 2002), have been associated with 
the claims file, the veteran's statements reflect that more 
recent records of VA treatment for his service-connected back 
disability are available.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding records of pertinent treatment from the Nashville 
VAMC, Murfreesboro VAMC, Atlanta VAMC, and Chattanooga OPC, 
since December 2002 (a year prior to the date of the claim 
for increase), following the current procedures prescribed in 
38 C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

The RO should also obtain and associate with the claims file 
all outstanding pertinent records from the Social Security 
Administration (SSA).  The claims file includes a June 2005 
notice of award from the SSA, reflecting that the veteran 
became disabled in May 2003.  During the August 2008 hearing, 
the veteran reported that he received SSA disability benefits 
mainly because of his back disability.  The veteran's 
representative indicated that he would order the veteran's 
SSA records and send them to the Board; however, no records 
regarding a claim for disability benefits with SSA have been 
associated with the claims file.  While SSA records are not 
controlling for VA determinations, they may be "pertinent" 
to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 
(1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Hence, when VA is put on notice of the existence of SSA 
records, as here, it must seek to obtain those records before 
proceeding with the appeal.  See Murincsak; see also Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).  Thus, the RO should 
obtain and associate with the claims file a copy of any SSA 
decision regarding the claim for disability benefits 
pertinent to the claim on appeal, as well as copies of all 
medical records underlying that determination, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
and the record before the examiners is complete, the RO 
should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
explaining that he has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its letter to the veteran meets the notice 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court) held that, at a minimum, adequate 
notice pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA) requires that VA notify the claimant that, to 
substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

While the RO sent the veteran a notice letter in July 2008, 
which provided notice of the decision in Vazquez-Flores, 
informed him that he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on his employment and daily life, informed him how 
disability ratings are established, and provided examples of 
the types of medical and lay evidence that he could submit, 
this letter did not include the rating criteria for 
evaluating lumbosacral strain with degenerative changes.  
Rather, the last page of the letter stated "5237 Lumbosacral 
or cervical strain" but did not include the criteria for 
evaluating the disability under the General Rating Formula 
(pursuant to which disabilities coded under that diagnostic 
code are rated).  As the claim is being remanded, the RO 
should ensure that its letter to the veteran meets the notice 
requirements of Vazquez-Flores.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002) ; 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating 
this claim on appeal.  In adjudicating the claim, the RO 
should consider and discuss all applicable rating criteria 
(to include that for evaluating IVDS, if appropriate).  The 
RO's adjudication of the claim should also include 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505 
(2007), is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Nashville VAMC, the Murfreesboro VAMC, 
the Atlanta VAMC, and the  Chattanooga 
OPC, all outstanding records of 
evaluation and/or treatment of the 
veteran's low back, from December 2002 to 
the present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should obtain from SSA a copy 
of any decision regarding the veteran's 
claim for disability benefits pertinent 
to the claim on appeal, as well as copies 
of all medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to this 
claim on appeal that is not currently of 
record.  

The RO should notify the veteran of the 
evidence that is his ultimate 
responsibility to submit, and ensure that 
its letter meets the notice requirements 
of Vazquez-Flores (cited to above).  The 
RO should also clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA neurological and orthopedic 
examinations of his lumbar spine, by 
appropriate physicians, at a VA medical 
facility.  The neurological examination 
should be conducted first, and that 
examination report should be made 
available to the VA orthopedic examiner 
in conjunction with his or her 
examination of the veteran.  

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include X-rays) should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  Each physician 
should set forth all examination 
findings, along with complete rationale 
for the conclusions reached, in a printed 
(typewritten) report.

Neurological examination - The physician 
should identify, and comment on the 
existence, frequency or extent of, as 
appropriate, all neurological symptoms 
associated with the veteran's service-
connected lumbosacral strain with 
degenerative changes.  The examiner 
should describe the severity of any 
neurological symptoms, specifically, 
whether such symptoms are mild, moderate, 
moderately severe, or severe.  

Orthopedic examination - The physician 
should conduct range of motion testing of 
the lumbar spine (expressed in degrees, 
with standard ranges provided for 
comparison purposes).  The physician 
should render specific findings with 
respect to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination.  If 
pain on motion is observed, the physician 
should indicate the point at which pain 
begins.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss of the thoracolumbar 
spine due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  

The physician should also indicate 
whether the veteran has any ankylosis of 
the lumbar spine; and, if so, the extent 
of any such ankylosis, and whether the 
ankylosis is favorable or unfavorable.   

The physician should offer an opinion as 
to whether any current disc disease 
represents a progression of the service 
connected disability.  

If so, he or she should render findings 
responsive to specific criteria for 
rating disc disease (i.e., IVDS).  
Considering all neurological and 
orthopedic examination findings, the 
examiner should comment as to the 
existence and frequency of any of the 
veteran's incapacitating episodes (i.e., 
a period of acute signs and symptoms due 
to IVDS that requires bed rest prescribed 
by a physician and treatment by a 
physician).  If the veteran has 
incapacitating episodes associated with 
his service-connected lumbar spine 
disability, the examiner should specify 
whether, over the past 12 months, such 
episodes have had a total duration of:  
(a) at least 2 weeks but less than 4 
weeks; (b) at least 4 weeks but less than 
6 weeks; (c) or at least 6 weeks.  

6.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate this claim on 
appeal.  If the veteran fails, without 
good cause, to report to any scheduled 
examination(s), the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority, 
to include all applicable rating criteria 
(including that for evaluating IVDS, if 
appropriate), as well as consideration of 
whether "staged rating", pursuant to 
Hart (cited to above) is appropriate.

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes citation to and discussion of 
any additional legal authority 
considered, along with clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


